DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata US 2019/0387180 in view of Masashi JP 2017/225067A (citation is from the English machine translation attached herewith).
Regarding claim 1, Ogata teaches an imaging device capable of a rotation in a predetermined direction (para [0078] and at least in Fig. 4: surveillance camera is shown) comprising: 
a first lens unit (Fig. 14: 61) having a first optical axis (Fig. 14: depicts optical axis of camera 11a); 
a first imaging unit (camera 11a) configured to receive light passing through the first lens unit (it is an apparent thing for any camera to configure for receiving light passing through the lens unit in the camera); 
a second lens unit (lens unit within the second camera 11c) having a second optical axis (Fig. 4: depicts optical axis of another camera i.e., 11c); 

a dome shaped protection cover (at least in Fig. 1: dome shape protection 2 is shown)  disposed on a subject side of the first lens unit and the second lens unit and protect the first lens unit and the second lens unit (see Fig. 1: dome shape 2 protecting plurality of cameras i.e., 11a, 11b, 11c, and 11d); and 
a support unit (21a to 21d) configured to support the first lens unit (11a) and the second lens unit (11c) so that an angle at which the first optical axis intersects an inner surface of the protection cover is closer to a perpendicular angle than an angle at which the second optical axis intersects the inner surface of the protection cover (as shown in fig. 5 and 6: the support 21aa and 21ab of the first camera 11a has a number of rotational degrees of freedom, thus the claimed angle of configuration with respect to the cover 2 is apparent), wherein the support unit is capable of rotation (Fig. 5 and Fig. 6: depicts rotation of the links or supports i.e., 21aa, 21ab). 
Ogata fails to teach that the focal length of the lens units are different.
Ogata and Masashi are related with respect to an imaging device comprising a plurality of imaging lens unit.
Masashi teaches an imaging device (at least in Fig. 1A: 100), comprising a plurality of lens units (101a to 101d), wherein each of the lens units has different focal lengths (para [0010]: “The focal lengths of the optical systems 101a, 10b, and 101c are different from each other”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging device of Ogata by utilizing the claimed 
Regarding claim 2, the combination of Ogata teaches the imaging device according to claim 1, and Ogata further teaches wherein the rotation of the support unit includes a tilt rotation (Figs. 5 to 8: shows rotational and tilt rotation of the support). 
Regarding claim 3, the combination of Ogata teaches the imaging device according to claim 1, and Ogata further teaches wherein at least part of the protection cover (2) includes at least a portion of a spherical shape having a center point (see Fig. 1 and 21: cover 2 having spherical shape with center point). 
Regarding claim 4, the combination of Ogata teaches the imaging device according to claim 3, and Ogata further teaches wherein the first optical axis is parallel to the second optical axis and parallel to a central axis of the dome shaped protective cover passing through the center point of the dome-shaped protection cover, and a distance between the first optical axis and the central axis is shorter than a distance between the second optical axis and the central axis of the dome cover (Examiner notes: (as shown in fig. 5 and 6: the support 21aa and 21ab of the first camera 11a has a number of rotational degrees of freedom, thus the claimed configuration (being the two optical axis for two different imaging unit) is a matter of rotating the imaging units as desired ) and adjusting the distance of the optical axis of the imaging device with respect to the optical axis of the cover 2 is a matter of design and desire of the system, and the plurality of imaging lens unit can freely rotate and move in a number of rotational degree of freedom). 
Regarding claim 5, the combination of Ogata teaches the imaging device according to claim 3, and Ogata teaches further comprising: a tilt support member configured to support the support unit so that tilt rotation about a tilt rotation axis is possible (Fig. 4: depicts tilting the 
Regarding claim 6, the combination of Ogata teaches the imaging device according to claim 5, and Ogata further teaches wherein the support unit supports the first lens unit (Fig. 4: 21ab and 21aa support 11a) and the second lens unit (Fig. 4: support 21c supports 11c) so that the first optical axis and the second optical axis are disposed on the same side with respect to a first plane passing through the tilt rotation axis and the central axis of the dome cover when viewed on the first plane (see Fig. 4). 
Regarding claim 7, the combination of Ogata teaches the imaging device according to claim 1, and Ogata further teaches wherein the first lens unit (11a) is supported by the support unit (21aa and 21ab) to be rotatable about the first optical axis (see Fig. 14 and 14: depicts rotation about the optical axis of the camera). 
Regarding claim 8, the combination of Ogata teaches the imaging device according to claim 1, and Ogata further wherein the second lens unit is supported by the support unit to be rotatable about the second optical axis (Figs. 14 and 15: depicts rotation of cameras about the optical axis, Examiner notes: although Figs. 14 and 15 are for camera 11a, examiner notes that the same principle of configuration of rotation applies for the rest of the cameras 11b to 11d). 
Regarding claim 9, the combination of Ogata teaches the imaging device according to claim 1, and Ogata further teaches wherein the protection cover is formed of a transparent material (para [0052]). 
Regarding claim 11, the combination of Ogata teaches the imaging device according to claim 1, and Ogata is silent about wherein a photographing wavelength of the first lens unit is the same as a photographing wavelength of the second lens unit. Ogata in Fig. 25C depicts capturing of different images by different cameras of different scene. Therefore, Ogata implicitly teaches that the first camera has same wavelength of the other camera. Accordingly, it would have been obvious at the time the invention was filed to one of ordinary skill in the art to have each camera the same photographing wavelength, since only two configurations of the photographing wavelength are possible to try, the same wavelength photographing camera or different wavelength photographing camera and since neither non-obvious nor unexpected results, i.e., results which are different in kind from the results of the prior art, will be obtained as long as the different cameras are capturing images, as already suggested by Ogata. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding claim 12, the combination of Ogata teaches the imaging device according to claim 1, and Masashi teaches further teaches wherein a focal length of at least one of the first lens unit and the second lens unit is variable (para [0034]: teaches the lens units 201a having variable focal length). 
Regarding claim 13, the combination of Ogata teaches the imaging device according to claim 1, and Masashi further teaches wherein focal lengths of the first lens unit and the second lens unit are variable, and a focal length of a median of an adjustable focal length range of the first lens unit is longer than a focal length of a median of an adjustable focal length range of the second lens unit (para [0034]: teaches the lens units 201a having variable focal length). 
Regarding claim 14, the combination of Ogata teaches the imaging device according to claim 4, and Ogata further teaches wherein the support unit supports the first lens unit (Fig. 4: 
Regarding claim 15, the combination of Ogata teaches the imaging device according to claim 1, and Ogata teaches further comprising: a combination unit configured to combine an output signal of the first imaging unit and an output signal of the second imaging unit (Fig. 25C: depicts the combination of all lens output signals to a display). 
Regarding claim 16, Ogata teaches an imaging system (para [0078] and at least in Fig. 4: surveillance camera is shown) comprising: a control device (Fig. 26: CPU 112a) connected to an imaging device (camera 11a to 11d) that has a following configuration, wherein the imaging device is capable of a rotation in a predetermined direction (Fig. 25B: depicts rotation of the camera 4 to predetermined directions) and includes 
a first lens unit (Fig. 14: 61) that has a first optical axis (Fig. 14: depicts optical axis of camera 11a), 
a first imaging unit (camera 11a) that images light passing through the first lens unit (it is an apparent thing for any camera to configure for receiving light passing through the lens unit in the camera), 
a second lens unit (lens unit within the second camera 11c) that has a second optical axis (Fig. 4: depicts optical axis of another camera i.e., 11c) and 
a second imaging unit (camera 11c) that images light passing through the second lens unit (it is an apparent thing for any camera to configure for receiving light passing through the lens unit in the camera), 

a support unit (21a to 21d) configured to support the first lens unit (11a) and the second lens unit (11c) so that an angle at which the first optical axis intersects an inner surface of the protection cover is closer to a vertical angle than an angle at which the second optical axis intersects the inner surface of the protection cover (as shown in fig. 5 and 6: the support 21aa and 21ab of the first camera 11a has a number of rotational degrees of freedom, thus the claimed angle of configuration with respect to the cover 2 is apparent), and 
wherein the control device (CPU 112a) includes a combination unit configured to combine an output signal of the first imaging unit and an output signal of the second imaging unit of the imaging device (Fig. 25C: depicts the combination of all lens output signals to a display), and 
a communication unit (fig. 26: 112e) that transmits a signal for controlling the first lens unit and the second lens unit to the imaging device (para [0197]). 
Ogata fails to teach that the focal length of the lens units are different.
Ogata and Masashi are related with respect to an imaging device comprising a plurality of imaging lens unit.
Masashi teaches an imaging device (at least in Fig. 1A: 100), comprising a plurality of lens units (101a to 101d), wherein each of the lens units has different focal lengths (para [0010]: “The focal lengths of the optical systems 101a, 10b, and 101c are different from each other”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 17, a non-transitory computer-readable storage medium that stores a computer program (para [0009]) for a control device (Fig. 26: CPU 112a) controlling an imaging device (Fig. 4: surveillance camera is shown), wherein the imaging device is capable of a rotation in a predetermined direction (para [0078]) and includes 
a first lens unit (Fig. 14: 61) that has a first optical axis (Fig. 14: depicts optical axis of camera 11a) and, 
a first imaging unit (camera 11a) that images light passing through the first lens unit (it is an apparent thing for any camera to configure for receiving light passing through the lens unit in the camera), 
a second lens unit (lens unit within the second camera 11c) that has a second optical axis (Fig. 4: depicts optical axis of another camera i.e., 11c), 
a second imaging unit (camera 11c) that images light passing through the second lens unit (it is an apparent thing for any camera to configure for receiving light passing through the lens unit in the camera), 
a dome shaped protection cover (at least in Fig. 1: dome shape protection 2 is shown) that is disposed on a subject side of the first lens unit and the second lens unit and protects the first lens unit and the second lens unit (see Fig. 1: dome shape 2 protecting plurality of cameras i.e., 11a, 11b, 11c, and 11d), and
 a support unit (21a to 21d) configured to support the first lens unit (11a) and the second lens unit (11c) so that an angle at which the first optical axis intersects an inner surface of the 
wherein the computer program causes the control device (CUP 112a) to perform: combining an output signal of the first imaging unit and an output signal of the second imaging unit of the imaging device; and transmitting a signal for controlling the first lens unit and the second lens unit to the imaging device (Fig. 25C: depicts the combination of all lens output signals to a display).
Ogata fails to teach that the focal length of the lens units are different.
Ogata and Masashi are related with respect to an imaging device comprising a plurality of imaging lens unit.
Masashi teaches an imaging device (at least in Fig. 1A: 100), comprising a plurality of lens units (101a to 101d), wherein each of the lens units has different focal lengths (para [0010]: “The focal lengths of the optical systems 101a, 10b, and 101c are different from each other”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging device of Ogata by utilizing the claimed different focal length of the lens units as taught by Masashi in order to provide a very versatile imaging device.
 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata and Masashi as applied to claim 1above, and further in view of Watanabe US 2016/0358011.
Regarding claim 10, the combination of Ogata teaches the imaging device according to claim 1, except for wherein a photographing wavelength of the first lens unit is different from a photographing wavelength of the second lens unit. 
Ogata, Masashi and Watanabe are related with respect plurality of cameras.
Watanabe teaches two cameras (Fig. 8: 201 and 202), wherein a photographing wavelength of the first lens unit is different from a photographing wavelength of the second lens unit (para [0156] and [0164]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging device of Ogata and Masashi by utilizing the claimed different wavelength lens unit as taught by Watanabe in order to provide a very versatile imaging device which is capable of capturing images of from visible to infrared light. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872